DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Response to Amendment
Acknowledgement is made of the amendment filed June 28, 2022.  Claims 20-34 remain pending in the application.  
No claims are currently amended.  
No claims have been canceled.
No claims are new.

Response to Arguments
Applicant’s arguments, see REMARKS, filed June 28, 2022, with respect to claims 20, 22-23, 25-26 and 30-34 rejected under 35 USC § 103(a) as being unpatentable over Shapira et al. (US 2011/0273977 A1) in view of Kudekar (US 2017/0093530 A1), have been fully considered, but they are not persuasive. The examiner has thoroughly reviewed the applicant’s arguments, however, firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.
	The applicant is reminded that the examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended.
	The applicant is reminded that the rejection is made based on the entire content of the cited prior art.  
(1) Applicant’s arguments:
“As noted in the Office Action, Shapira does teach a Null Data Packet (NDP) that includes, in its preamble, Nr LTF symbols, where Nr indicates a number of antennas. In contrast to the assertions in the Office Action, however, Shapira does not teach or suggest that the beamformee determines a number of LTF symbols that are needed for channel estimation  based, in part, on a number of the antennas at the beamformee. Rather, as evidenced in the above-quoted passage, the number of antennas Nr is the number of antennas at the other device- i.e., the beamformer. This contradicts the limitations of claim 20, in which the radio transceiver device sending the feedback packet or trigger packet determines the number of LTF symbols based, in part, on the number of antennas it has - not how many antennas are at the device receiving the feedback packet or trigger packet,” (see REMARKS, page 8, paragraph 4).

Examiner’s response:
As explained in the previous rejection, the radio transceiver device having multiple antennas configured for interference aware packet transmission is interpreted as beamformer 110 in Shapira.  Therefore, the radio transceiver device (beamformer 110) is operative to determine a number of Long Training Field (LTF) symbols needed for channel estimation based on a number of the antennas at the radio transceiver device (beamformer 110) (see Shapira, paragraph [0046]; “For example, in the preamble of a sounding frame, beamformer 110 may send Nr Long Training Field (LTF) symbols [where Nr is the number of beamformer antennas (see line 9 of paragraph [0046])]”).


(2) Applicant’s arguments:
“Notwithstanding the above, Shapira also fails to teach or suggest that the feedback message sent by the beamformee contains the determined number of LTF symbols, as recited in claim 20. Rather, the feedback message of Shapira, as evidenced in the passage above, includes either a channel matrix or a candidate transmit beamforming matrix. Although Shapira teaches sending an NDP containing LTF symbols, it is important to understand that the NDP of Shapira is sent in the other direction. That is, the device that sends the NDP with the Nr LTF symbols (i.e., the beamformer) is not the same device that sends the feedback message (i.e., the beamformee). Thus, whatever Shapira teaches with respect to transmitting a feedback packet or trigger packet containing a determined number of LTF symbols is not transmitted in the same direction - or even by the same device - as recited in claim 20,” (see REMARKS, page 9, paragraph 2).

            Examiner’s response:
Claim 20 recites, “transmit a feedback packet or a trigger packet from the multiple antennas containing the determined number of LTF symbols for channel estimation.” As explained in the previous rejection, paragraph [0051] of Shapira discloses “in resolvable channel estimation a separate LTF may be sent per stream [feedback packet or trigger packet], which may enable each of beamformees 120, 130 and 140 to estimate the channel matrix between beamformer 110 to itself.” Furthermore, FIG. 3, block 350 and paragraph [0104] discloses the beamformer 110 transmitting a request for feedback which one of ordinary skill in the art would interpret as a trigger packet since the beamformee would send feedback in response to receiving the request [trigger] from the beamformer.


(3) Applicant’s arguments:
“Additionally, Applicant submits that no one of ordinary skill in the art would have a reason to modify Shapira according to Kudekar as the Office suggests. As claimed, the determined number of LTF symbols in the feedback packet transmitted to the receiving radio transceiver device enable estimation of the full channel between the receiving radio transceiver device and each of the antennas at the radio transceiver device. Shapira notes that such interference is problematic but decides to deal with the interference by separating the streams transmitted by the beamformer to the beamformees. "Hence, in non-resolvable channel estimation beamformer 110 may provide for sufficient separation between streams transmitted to different beamformees to enable proper operation." Shapira, ¶[0051] (emphasis added). Therefore, it is clear from paragraph [0051] that Shapira fails to even address the interference in the same manner as the radio transceiver of claim 20,” (see REMARKS, page 10, paragraph 3).

            Examiner’s response:
            Shapira explains that channel estimation may be resolvable or non-resolvable. The full paragraph [0051] of Shapira discloses, “Channel estimation may be resolvable or non-resolvable. According to non-resolvable channel estimation, LTF training symbols may be sent across a plurality of spatial streams simultaneously. In this case, each of beamformees 120, 130 or 140 may estimate the channel from the beamformer 110 to itself, but not interferences caused by streams destined to other beamformees in MU group 160 that leak into the signal that is received by the beamformee. Hence, in non-resolvable channel estimation beamformer 110 may provide for sufficient separation between streams transmitted to different beamformees to enable proper operation. According to resolvable channel estimation, a separate LTF may be sent per stream, which may enable each of beamformees 120, 130 and 140 to estimate the channel matrix between beamformer 110 to itself, as well as the interference caused by streams destined to other beamformees in the MU group that leak into the signal that is received by the beamformee.”
            Therefore, resolvable channel estimation addresses the interference in the same manner as the radio transceiver of claim 20.
Shapira discloses wherein the receiving radio transceiver device obtains an estimate of interference generated by neighboring receiving radio transceiver devices in a surrounding of the receiving radio transceiver device (Shapira, paragraph [0064]; “Beamformees 120, 130 and 140 may know the mapping of stream index to other beamformees, and hence can estimate the interference from other streams and design their receive beamforming matrix to maximize SINR.”), however, Shapira does not explicitly disclose wherein the radio transceiver device [beamformer 110] obtains an estimate of interference generated by neighboring radio transceiver device in a surrounding of the radio transceiver device and determines a number of Long Training Filed (LTF) symbols needed for channel estimation based on an amount of the estimated interference.
However, Kudekar, in the same field of wireless communications as Shapira, discloses a radio transceiver device obtaining an estimate of interference generated by neighboring radio transceiver devices in a surrounding of the radio transceiver device (Kudekar, paragraph [0069]; “At 515, the AP may identify a number of long training symbols (e.g., LTF symbols 310) to introduce after the generated header based at least in part on an identified number of neighboring APs that may interfere [an estimate of interference] with transmissions from the AP.”) Kudekar and determines a number of Long Training Filed (LTF) symbols needed for channel estimation based on an amount of the estimated interference (Kudekar, paragraph [0058]; “In yet other cases, an AP may increment/decrement the number of LTF symbols 310 based at least in part on detecting interfering transmissions from neighboring APs.” [According to paragraph [0053], long training symbols are used for channel estimation; “After descrambling the long training symbols, the LTE-CW STA 110 may determine a channel estimate for the transmission path between the LTE-CW AP 105 and the LTE-CW STA 110.”]).
It would be obvious to one of ordinary skill in the art at the before the effective filing date of the present invention to modify Shapira such that a number of Long Training Filed (LTF) symbols needed for channel estimation based on an amount of the estimated interference as taught by Kudekar (and a number of the antennas at the radio transceiver device as already disclosed in Shapira), thus allowing more accurate channel estimation with customized overhead taking neighboring interference into consideration.
 







                                                                                                                                                                                                        Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 22-23, 25-26 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Shapira et al. (US 2011/0273977 A1) in view of Kudekar (US 2017/0093530 A1).




	Regarding claim 20: 
As shown in FIGS. 1-3, Shapira discloses a radio transceiver device having multiple antennas (FIG. 1, beamformer 110) configured for interference aware packet transmission, the radio transceiver device comprising: 
processing circuitry (see Shapira, paragraph [0043]; “Beamformer 110 and beamformees 120, 130, 140 and 150 may be implemented using any suitable combination of memory, hardwired logic, and/or general-purpose or special-purpose processors, as is known in the art”); 
memory containing instructions executable by the processing circuitry (see Shapira, paragraph [0043]) whereby the radio transceiver device is operative to: 
determine a number of Long Training Field (LTF) symbols needed for channel estimation based on a number of the antennas at the radio transceiver device (see Shapira, paragraph [0046]; “For example, in the preamble of a sounding frame, beamformer 110 may send Nr Long Training Field (LTF) symbols [where Nr is the number of beamformer antennas]”); and 
transmit a feedback packet or a trigger packet from the multiple antennas containing the determined number of LTF symbols for channel estimation to enable estimation of the full channel between a receiving radio transceiver device and each of the antennas at the radio transceiver device (Shapira, paragraph [0051]; “According to resolvable channel estimation, a separate LTF may be sent per stream [feedback packet or trigger packet], which may enable each of beamformees 120, 130 and 140 to estimate the channel matrix between beamformer 110 to itself, as well as the interference caused by streams destined to other beamformees in the MU group that leak into the signal that is received by the beamformee [channel estimation to enable estimation of the full channel between a receiving radio transceiver device and each of the antennas at the radio transceiver device].”).

Shapira discloses all of the above and further discloses wherein the receiving radio transceiver device [FIG. 1, beamformees 120-150] obtains an estimate of interference generated by neighboring receiving radio transceiver devices in a surrounding of the receiving radio transceiver device  (Shapira, paragraph [0093]; “Beamformees 120, 130 and 140 may know the mapping of stream index to other beamformees, and hence can estimate the interference from other streams and design their receive beamforming matrix to maximize SINR.”), however, Shapira does not explicitly disclose wherein the radio transceiver device [FIG. 1, beamformer 110] obtains an estimate of interference generated by neighboring radio transceiver device in a surrounding of the radio transceiver device and determines a number of Long Training Filed (LTF) symbols needed for channel estimation based on an amount of the estimated interference.
However, Kudekar, in the same field of wireless communications as Shapira, discloses obtain an estimate of interference generated by neighboring radio transceiver device in a surrounding of the radio transceiver device (Kudekar, paragraph [0069]; “At 515, the AP may identify a number of long training symbols (e.g., LTF symbols 310) to introduce after the generated header based at least in part on an identified number of neighboring APs that may interfere [an estimate of interference] with transmissions from the AP.”) Kudekar and determines a number of Long Training Filed (LTF) symbols needed for channel estimation based on an amount of the estimated interference (Kudekar, paragraph [0058]; “In yet other cases, an AP may increment/decrement the number of LTF symbols 310 based at least in part on detecting interfering transmissions from neighboring APs.” [According to paragraph [0053], long training symbols are used for channel estimation; “After descrambling the long training symbols, the LTE-CW STA 110 may determine a channel estimate for the transmission path between the LTE-CW AP 105 and the LTE-CW STA 110.”]).
It would be obvious to one of ordinary skill in the art at the before the effective filing date of the present invention to modify Shapira such that a number of Long Training Filed (LTF) symbols needed for channel estimation based on an amount of the estimated interference as taught by Kudekar (and a number of the antennas at the radio transceiver device as already disclosed in Shapira), thus allowing more accurate channel estimation with customized overhead taking neighboring interference into consideration.

	Regarding claim 22: 
The combination of Shapira and Kudekar discloses the radio transceiver device of claim 20, wherein the packet is indicative of scheduled transmission of a further packet to the radio transceiver device (see Shapira, paragraph [0093]; “…according to embodiments of the present invention, beamformees 130 and 140 may return various metrics indicative of the SINR level, that may help the beamformer to assess the interference status.”).

Regarding claim 23: 
The combination of Shapira and Kudekar discloses the radio transceiver device of claim 20, wherein the packet has a preamble; and wherein the LTF symbols are located in the preamble (Shapira, paragraph [0046]; “For example, in the preamble of a sounding frame, beamformer 110 may send Nr Long Training Field (LTF) symbols, from which the beamformee may estimate a transmit beamforming matrix of a maximum dimension Nr × min(nk, Nr).”).


	Regarding claim 25: 
The combination of Shapira and Kudekar discloses the radio transceiver device of claim 20, wherein the packet is a single-stream packet (Shapira, paragraph [0064]; “…beamformer 110 may send downlink LTFs per each stream in a MU group”).

	Regarding claim 26: 
The combination of Shapira and Kudekar discloses the radio transceiver device of claim 20, wherein the determining the number symbols for channel estimation to include is based on comparing the estimate of interference to at least one threshold value (see Kudekar, paragraph [0069]; “For instance, the AP may be configured to use two long training symbols if there are two interfering APs (included the first AP)[the number of interfering APs is the estimate of interference being compared to a threshold to decide the number of long training symbols]; four long training symbols if there are three to four interfering APs (included the first AP), eight long training symbols if there are five to eight interfering APs (included the first AP), etc.”).

	Regarding claim 30: 
The combination of Shapira and Kudekar discloses the radio transceiver device of claim 20, wherein the instructions are such that the radio transceiver device is operative to obtain the estimate of interference by receiving a report from the another radio transceiver device, wherein the report is indicative of the estimate of interference (see Shapira, paragraphs [0093] and [00103]; “…according to embodiments of the present invention, beamformees 130 and 140 may return various metrics indicative of the SINR level, that may help the beamformer to assess the interference status.”).


	Regarding claim 31: 
As shown in FIGS. 1-3, Shapira discloses a system for interference aware packet transmission, the system comprising: 
a radio transceiver device having multiple antennas (FIG. 1, beamformer 110) configured for interference aware packet transmission, the radio transceiver device comprising: 
processing circuitry (see Shapira, paragraph [0043]; “Beamformer 110 and beamformees 120, 130, 140 and 150 may be implemented using any suitable combination of memory, hardwired logic, and/or general-purpose or special-purpose processors, as is known in the art”); 
memory containing instructions executable by the processing circuitry (see Shapira, paragraph [0043]) whereby the radio transceiver device is operative to: 
determine a number of Long Training Field LTF symbols needed for channel estimation based on a number of the antennas at the radio transceiver device (see Shapira, paragraph [0046]; “For example, in the preamble of a sounding frame, beamformer 110 may send Nr Long Training Field (LTF) symbols [where Nr is the number of beamformer antennas]”); and 
transmit a feedback packet or trigger packet from the multiple antennas containing the determined number of LTF symbols for channel estimation to enable estimation of the full channel between a receiving radio transceiver device and each of the antennas at the radio transceiver device (Shapira, paragraph [0051]; “According to resolvable channel estimation, a separate LTF may be sent per stream [feedback packet or trigger packet], which may enable each of beamformees 120, 130 and 140 to estimate the channel matrix between beamformer 110 to itself, as well as the interference caused by streams destined to other beamformees in the MU group that leak into the signal that is received by the beamformee [channel estimation to enable estimation of the full channel between a receiving radio transceiver device and each of the antennas at the radio transceiver device].”).

Shapira discloses all of the above and discloses wherein the receiving radio transceiver device obtains an estimate of interference generated by neighboring receiving radio transceiver devices in a surrounding of the receiving radio transceiver device (Shapira, paragraph [0064]; “Beamformees 120, 130 and 140 may know the mapping of stream index to other beamformees, and hence can estimate the interference from other streams and design their receive beamforming matrix to maximize SINR.”), however, Shapira does not explicitly disclose wherein the radio transceiver device [beamformer 110] obtains an estimate of interference generated by neighboring radio transceiver device in a surrounding of the radio transceiver device and determines a number of Long Training Filed (LTF) symbols needed for channel estimation based on an amount of the estimated interference.
However, Kudekar, in the same field of wireless communications as Shapira, discloses obtain an estimate of interference generated by neighboring radio transceiver device in a surrounding of the radio transceiver device (Kudekar, paragraph [0069]; “At 515, the AP may identify a number of long training symbols (e.g., LTF symbols 310) to introduce after the generated header based at least in part on an identified number of neighboring APs that may interfere [an estimate of interference] with transmissions from the AP.”) Kudekar and determines a number of Long Training Filed (LTF) symbols needed for channel estimation based on an amount of the estimated interference (Kudekar, paragraph [0058]; “In yet other cases, an AP may increment/decrement the number of LTF symbols 310 based at least in part on detecting interfering transmissions from neighboring APs.” [According to paragraph [0053], long training symbols are used for channel estimation; “After descrambling the long training symbols, the LTE-CW STA 110 may determine a channel estimate for the transmission path between the LTE-CW AP 105 and the LTE-CW STA 110.”]).
It would be obvious to one of ordinary skill in the art at the before the effective filing date of the present invention to modify Shapira such that a number of Long Training Filed (LTF) symbols needed for channel estimation based on an amount of the estimated interference as taught by Kudekar (and a number of the antennas at the radio transceiver device as already disclosed in Shapira), thus allowing more accurate channel estimation with customized overhead taking neighboring interference into consideration.

	Regarding claim 32: 
The combination of Shapira and Kudekar discloses the system of claim 31, further comprising the radio receiving radio transceiver device (Shapira, FIG. 1, beamformees 120-150).

	Regarding claim 33: 
As shown in FIGS. 1-3, Shapira discloses a method for interference aware packet transmission, the method comprising a radio transceiver device (FIG. 1, beamformer 110): 
determining a number of Long Training Field (LTF) symbols needed for channel estimation based on an amount of the estimated interference and a number of the antennas at the radio transceiver device (see Shapira, paragraph [0046]; “For example, in the preamble of a sounding frame, beamformer 110 may send Nr Long Training Field (LTF) symbols [where Nr is the number of beamformer antennas]”); and 
transmitting a feedback packet or trigger packet from the multiple antennas containing the determined number of LTF symbols for channel estimation to enable estimation of the full channel between a receiving radio transceiver device and each of the antennas at the radio transceiver device (Shapira, paragraph [0051]; “According to resolvable channel estimation, a separate LTF may be sent per stream [feedback packet or trigger packet], which may enable each of beamformees 120, 130 and 140 to estimate the channel matrix between beamformer 110 to itself, as well as the interference caused by streams destined to other beamformees in the MU group that leak into the signal that is received by the beamformee [channel estimation to enable estimation of the full channel between a receiving radio transceiver device and each of the antennas at the radio transceiver device].”).

Shapira discloses all of the above and discloses wherein the receiving radio transceiver device obtains an estimate of interference generated by neighboring receiving radio transceiver devices in a surrounding of the receiving radio transceiver device (Shapira, paragraph [0064]; “Beamformees 120, 130 and 140 may know the mapping of stream index to other beamformees, and hence can estimate the interference from other streams and design their receive beamforming matrix to maximize SINR.”), however, Shapira does not explicitly disclose wherein the radio transceiver device [beamformer 110] obtains an estimate of interference generated by neighboring radio transceiver device in a surrounding of the radio transceiver device and determines a number of Long Training Filed (LTF) symbols needed for channel estimation based on an amount of the estimated interference.
However, Kudekar, in the same field of wireless communications as Shapira, discloses obtain an estimate of interference generated by neighboring radio transceiver device in a surrounding of the radio transceiver device (Kudekar, paragraph [0069]; “At 515, the AP may identify a number of long training symbols (e.g., LTF symbols 310) to introduce after the generated header based at least in part on an identified number of neighboring APs that may interfere [an estimate of interference] with transmissions from the AP.”) Kudekar and determines a number of Long Training Filed (LTF) symbols needed for channel estimation based on an amount of the estimated interference (Kudekar, paragraph [0058]; “In yet other cases, an AP may increment/decrement the number of LTF symbols 310 based at least in part on detecting interfering transmissions from neighboring APs.” [According to paragraph [0053], long training symbols are used for channel estimation; “After descrambling the long training symbols, the LTE-CW STA 110 may determine a channel estimate for the transmission path between the LTE-CW AP 105 and the LTE-CW STA 110.”]).
It would be obvious to one of ordinary skill in the art at the before the effective filing date of the present invention to modify Shapira such that a number of Long Training Filed (LTF) symbols needed for channel estimation based on an amount of the estimated interference as taught by Kudekar (and a number of the antennas at the radio transceiver device as already disclosed in Shapira), thus allowing more accurate channel estimation with customized overhead taking neighboring interference into consideration.

	Regarding claim 34: 
As shown in FIGS. 1-3, Shapira discloses a non-transitory computer readable recording medium storing a computer program product for interference aware packet transmission, the computer program product comprising program instructions which, when run on processing circuitry of a radio transceiver device, causes the radio transceiver device to: 
determine a number of Long Training Field (LTF) symbols needed for channel estimation based on an amount of the estimated interference and a number of the antennas at the radio transceiver device (see Shapira, paragraph [0046]; “For example, in the preamble of a sounding frame, beamformer 110 may send Nr Long Training Field (LTF) symbols [where Nr is the number of beamformer antennas]”); and 
transmit a feedback packet or trigger packet from the multiple antennas containing the determined number of LTF symbols for channel estimation to enable estimation of the full channel between a receiving radio transceiver device and each of the antennas at the radio transceiver device (Shapira, paragraph [0051]; “According to resolvable channel estimation, a separate LTF may be sent per stream [feedback packet or trigger packet], which may enable each of beamformees 120, 130 and 140 to estimate the channel matrix between beamformer 110 to itself, as well as the interference caused by streams destined to other beamformees in the MU group that leak into the signal that is received by the beamformee [channel estimation to enable estimation of the full channel between a receiving radio transceiver device and each of the antennas at the radio transceiver device].”).

Shapira discloses all of the above and discloses wherein the receiving radio transceiver device obtains an estimate of interference generated by neighboring receiving radio transceiver devices in a surrounding of the receiving radio transceiver device (Shapira, paragraph [0064]; “Beamformees 120, 130 and 140 may know the mapping of stream index to other beamformees, and hence can estimate the interference from other streams and design their receive beamforming matrix to maximize SINR.”), however, Shapira does not explicitly disclose wherein the radio transceiver device [beamformer 110] obtains an estimate of interference generated by neighboring radio transceiver device in a surrounding of the radio transceiver device and determines a number of Long Training Filed (LTF) symbols needed for channel estimation based on an amount of the estimated interference.
However, Kudekar, in the same field of wireless communications as Shapira, discloses obtain an estimate of interference generated by neighboring radio transceiver device in a surrounding of the radio transceiver device (Kudekar, paragraph [0069]; “At 515, the AP may identify a number of long training symbols (e.g., LTF symbols 310) to introduce after the generated header based at least in part on an identified number of neighboring APs that may interfere [an estimate of interference] with transmissions from the AP.”) Kudekar and determines a number of Long Training Filed (LTF) symbols needed for channel estimation based on an amount of the estimated interference (Kudekar, paragraph [0058]; “In yet other cases, an AP may increment/decrement the number of LTF symbols 310 based at least in part on detecting interfering transmissions from neighboring APs.” [According to paragraph [0053], long training symbols are used for channel estimation; “After descrambling the long training symbols, the LTE-CW STA 110 may determine a channel estimate for the transmission path between the LTE-CW AP 105 and the LTE-CW STA 110.”]).
It would be obvious to one of ordinary skill in the art at the before the effective filing date of the present invention to modify Shapira such that a number of Long Training Filed (LTF) symbols needed for channel estimation based on an amount of the estimated interference as taught by Kudekar (and a number of the antennas at the radio transceiver device as already disclosed in Shapira), thus allowing more accurate channel estimation with customized overhead taking neighboring interference into consideration.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shapira and Kudekar as applied to claim 20 above, and further in view of Jonsson et al. (US 6,970,476 B1)

Regarding claim 21: 
The combination of Shapira and Kudekar discloses the radio transceiver device of claim 20, but does not specifically disclose wherein the packet is indicative of scheduled transmission of a further packet within a predefined time interval from the transmission of the packet.
However, Jonsson, in the same field of wireless communications as Shapira and Kudekar [Jonsson, col. 8, line 47, “If the packets are transmitted in a wireless system”], discloses wherein the packet is indicative of scheduled transmission of a further packet within a predefined time interval from the transmission of the packet (Jonsson, col. 4, lines 23-36; “Due to the fact that the normal packet interval (i.e., the normal time between receipt of consecutive packets [scheduled transmission of a further packet] in the packet flow) is usually known, if another packet is not received within this time interval [predefined time interval], then this may be an indication of a packet loss and impending invalidation of the packet receiving station's header compression context.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Shapira and Kudekar as disclosed by Jonsson such that wherein the packet is indicative of scheduled transmission of a further packet within a predefined time interval from the transmission of the packet, thus allowing faster more reliable packet transmission (see Jonsson, col. 3, lines 10-18).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shapira and Kudekar as applied to claim 23 above, and further in view of Kwon et al. (US 2011/0170627 A1, cited previously).

	Regarding claim 24: 
The combination of Shapira and Kudekar discloses the radio transceiver device of claim 23, but does not specifically disclose wherein the preamble comprises a high efficiency long training field (HE-LTF) or a very high throughput long training field (VHT-LTF); and wherein at least one of the LTF symbols is located in the HE-LTF or the VHT-LTF.
However, Kwon, which is in the same field of wireless communications as Shapira and Kudekar, discloses wherein the preamble comprises a high efficiency long training field or a very high throughput long training field (see Kwon, FIG. 1, and paragraph [0043]; “VHT-LTFs 122 may be preambles used in a channel estimation of the MU-MIMO system”); and wherein at least one of the LTF symbols is located in the HE-LTF or the VHT-LTF (see Kwon, FIG 1, and paragraph [0049]; “…a training sequence applied to each of VHT-LTF time slots [LTF symbols].”) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Shapira and Kudekar as disclosed by Kwon such that wherein the preamble comprises a high efficiency long training field (HE-LTF) or a very high throughput long training field (VHT-LTF); and wherein at least one of the LTF symbols is located in the HE-LTF or the VHT-LTF, thus allowing better propagation qualities and extended propagation ranges (see Kwon, paragraph [0012]).
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shapira and Kudekar as applied to claims 20 and 26 above, and further in view of Liu et al. (US 2009/0110087 A1, cited previously).

Regarding claim 27: 
The combination of Shapira and Kudekar discloses the radio transceiver device of claim 26, but does not specifically disclose wherein the at least one threshold value is an energy detection threshold value.
	However, Liu, in the same field of wireless communications as Shapira and Kudekar, discloses wherein the at least one threshold value is an energy detection threshold value (Liu, paragraph [0067]; “For instance, given the interference profile 920 of FIG. 9 and threshold level 910-3, two sub-carrier groups 940-1 and 940-2 can be identified, each composed of sub-carriers corresponding to SINRs [energy detection] above threshold level 910-3.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Shapira and Kudekar as disclosed by Liu such that wherein the at least one threshold value is an energy detection threshold value, thus allowing more precise channel quality estimation (see Liu, paragraph [0013]).



	Regarding claim 28: 
The combination of Shapira, Kudekar, and Liu discloses the radio transceiver device of claim 26, wherein the at least one threshold value is set to a highest interference level tolerable by the radio transceiver device (see Liu, paragraph [0046]; “At block 460, if one or more threshold interference levels remain unanalyzed then the Node B updates the current threshold interference level at 430, i.e., selecting a new threshold interference level 510, and repeats the sub-carrier group identification of block 440, using the new threshold interference level 510. [One of ordinary skill in the art would recognize that the new threshold interference level 510 of Liu could be set to a “highest interference level tolerable” as claimed using KSR’s Simple Substitution with predictable results.”).

	Regarding claim 29: 
The combination of Shapira, Kudekar, and Liu discloses the radio transceiver device of claim 20, wherein the instructions are such that the radio transceiver device is operative to obtain the estimate of interference by performing interference measurements (Liu, paragraph [005]; “SINR values for uplink sub-carrier allocation may be determined based on Node B receiver measurement data.”).






Conclusion                                                                                                                                                                                                                                                                                                                                                                                                    
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631                                                                                                                                                                                                        
/SAM K AHN/Supervisory Patent Examiner, Art Unit 2633